UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-6402


ROBERT PHAROAH HOWARD,

                Plaintiff - Appellant,

          v.

OFFICER T. LARGE; OFFICER J. GIBSON,

                Defendants - Appellees,

          and

TRACY S. RAY, Chief Warden; GENE M. JOHNSON,

                Defendants.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       Glen E. Conrad, Chief
District Judge. (7:10-cv-00052-GEC-MFU)


Submitted:   July 18, 2011                  Decided:   August 2, 2011


Before NIEMEYER, SHEDD, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Pharoah Howard, Appellant Pro Se.         Mark R. Davis,
Assistant Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Robert   Pharoah    Howard     appeals   the   district   court’s

judgment entered after a jury found in favor of Appellees and

denied relief on his 42 U.S.C. § 1983 (2006) complaint.               We have

reviewed the record, conclude that the issues Howard raises do

not present substantial questions, and find no reversible error.

Accordingly,   we    deny   Howard’s     motion   for   preparation    of   the

trial transcript at government expense and affirm the judgment

of the district court.         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court   and    argument     would   not   aid   the

decisional process.

                                                                      AFFIRMED




                                       2